        Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.1 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

MICHAEL A. CALDWELL,

       Plaintiff,                                      Case No.
                                                       Hon:
v

GRETCHEN E. WHITMER, in her personal and
representative capacities, JOSEPH M. GASPER,
in his individual and representative capacities, and
the MICHIGAN STATE POLICE, an agency of
the State of Michigan,

       Defendants.

 James K. Fett (P39461)
 Fett & Fields, P.C.
 805 E. Main St.
 Pinckney, MI 48169
 734-954-0100
 Fax: 734-954-0762
 jim@fettlaw.com
 Attorneys for Plaintiff


    ". . .[I]t is permissible to remedy discrimination. It is not
    permissible to remedy disparity . . ." - Middleton v City of
                 Flint, 92 F3d 396, 406 (6th Cir 1996)

    "Way too White and way too male" - Defendant Gasper

      PLAINTIFF’S COMPLAINT AND JURY DEMAND
       Plaintiff Michael A. Caldwell, through his counsel, Fett & Fields, P.C., states the following

claims against Defendants:
        Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.2 Page 2 of 18




                                     NATURE OF CLAIM
       1.        This is a Fourteenth Amendment, 42 U.S.C. §1983 Equal Protection and Elliott-

Larsen Civil Rights Act action for damages and to end blatant racial and gender preferences

implemented to (1) satisfy the Whitmer administration's clamor for affirmative action (racial and

gender preferences) banned by referendum in 2006, and (2) placate minority advocacy groups that

falsely accuse the Michigan State Police of institutional racism. Plaintiff also asserts a retaliation

claim based on his opposition to the illegal racial and gender preferences.

                              JURISDICTION AND PARTIES

       2.        Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. §§1331,

1343(a)(3), 1343(a)(4), and 28 U.S.C. §1367.

       3.        The events giving rise to this cause of action occurred in the Western District of

Michigan.

       4.        The amount in controversy exceeds $75,000.00, exclusive of interest, costs and

attorney fees.

       5.        Plaintiff is a White male, a citizen of the United States and the State of Michigan;

he was a captain with the Michigan State Police ("MSP") until he was demoted to inspector for

opposing Defendant's illegal racial and gender preferences.

       6.        Defendant Gretchen E. Whitmer is the duly elected Governor of Michigan and an

ardent proponent of the affirmative action preferences prohibited by the Michigan Constitution of

1963, Art I, § 26, which she euphemistically refers to as "Diversity." See Exhibit A.

       7.        The Defendant Michigan State Police is the state's premier law enforcement

agency; as a para-military organization, its members scrupulously follow policy and orders issued

by superiors.




                                                  2
         Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.3 Page 3 of 18



        8.      Defendant Joseph M. Gasper is the Director of the MSP and the architect of the

MSP's most recent "affirmative action" policy (the "Affirmative Action Directive") designed to

displace White males at all levels of the MSP with minorities and females.

        9.      To this end, Defendant Gasper has directed that the MSP set aside 25% of its

positions for minorities and 20% for females throughout its ranks even though these percentages

cannot be achieved without lowering standards and discriminating against White males in favor of

minorities and females; in any event, the relevant qualified work force is inadequate to fill these

set asides.

              MSP'S STORIED HISTORY OF RACIAL PREFERENCES

        10.     The MSP's storied history of racial and gender preferences stretches all the way

back to the early 1980s.

        11.     It was then that the MSP adopted unconstitutional measures to increase the number

of blacks in its ranks.

        12.     One such measure "Augmentation," implemented in 1981, entailed lowering the

entrance and promotional standards for blacks and eventually females.

        13.     "Augmentation" allowed minorities and females to qualify for promotion to

sergeant with test scores of 83 and above, while White males qualified only with scores in the

middle to high 90s, depending on the year and quota for minorities. See Herendeen v MSP, 39

FSupp 2d 899, 902-903 (WD Mich 1999).

        14.     Command officers were also ordered to consider race and gender each and every

time they made promotions from the discriminatorily assembled applicant pool. See Herendeen,

39 FSupp 2d at 904.




                                                3
        Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.4 Page 4 of 18



       15.      The MSP has conceded in other litigation that it achieved representation of

minorities and females in its workforce which exceeded their representation (percentage) in the

relevant qualified workforce in the early 90s; there has been a judicial finding to this effect as well.

       16.      The MSP continued these naked racial and gender preferences through the 1990s

until courageous Trooper Thomas A. Cremonte in 1996 obtained an injunction barring racial and

gender preferences in promotions. See Exhibit B.

       17.      The MSP soon violated the injunction and were ordered by the Court to cease and

desist; old habits die hard and the MSP continued to discriminate against White males in hiring,

promotion and discipline, albeit in a more nuanced, covert manner.

       18.      Despite the injunction and the fact that it is undisputed that the MSP never engaged

in institutional racial or gender discrimination, preference proponents within and without the MSP

continued to demand measures to equalize the percentage of minorities in the MSP workforce with

their percentage in the population, which are unconstitutional. Middleton v. City of Flint, 92 F3d

396, 406 (6th Cir. 1996) (That is ". . .[I]t is permissible to remedy discrimination. It is not

permissible to remedy disparity without more. . ." (emphasis in original)).

       19.      The preference proponents made these demands despite the fact that the percentage

of Blacks and females in MSP's workforce exceeded their percentages in the relevant qualified

workforce and for Blacks, during most periods, their percentage exceeded their percentage of the

population.

       20.      Similarly, the appointment of 2 Black males, a Hispanic and a female to the

Director position failed to appease the preference proponents.

       21.      Because of the pressure brought to bear by White male litigants, the MSP did not

acquiesce to the demands of the preference proponents by reinstituting the naked racial and gender




                                                   4
        Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.5 Page 5 of 18



preferences referenced above (it did continue with the covert, less effective, more nuanced

measures, to be sure). See e.g. Cremonte v MSP, Keuhn v MSP, Herendeen v MSP, Krafft v MSP,

Lesnau v MSP, Galbraith v MSP and Breedveld v MSP.

       22.     The preference proponents were further stymied by the Michigan Civil Rights

Initiative, a referendum which culminated in amendment of the Michigan Constitution effective

December 23, 2006 to bar racial and gender preferences in government employment, contracting

and college admissions, see Art 26, Affirmative Action; Defendant Whitmore vigorously and very

publicly opposed this referendum.

       23.     Michigan's specific constitutional prohibition on racial and gender preferences

dressed up as "affirmative action," as well as the overwhelming popular opposition to preferences

everywhere, required Defendants and others to rebrand racial and gender preferences as "diversity"

or "equity and inclusion" policies.

       24.     Defendants now disingenuously characterize their racial and gender preferences as

"Valuing Diversity and Inclusion," when in fact the MSP does not value White males and is in fact

making great efforts to exclude them.

       25.     The labels may have evolved but not Defendants' clamor for illegal racial and

gender preferences.

                      BLACK ADVOCACY GROUPS REIGNITE
                      CLAMOR FOR RACIAL PREFERENCES
       26.     The latest impetus for aggressive racial preferences came when then MSP Director

Kriste Kibbey Etue in September 2017 had the temerity to post on her personal Facebook page a

meme consisting of a picture of Black NFL players kneeling during the National Anthem with the

following message superimposed:




                                                5
         Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.6 Page 6 of 18



               Dear NFL: We will not support millionaire ingrates who hate America and
               disrespect our Armed Forces and Veterans. Who wins a football game has
               ZERO impact on our lives. Who fights for and defends our nation has every
               impact on our lives. We stand with the Heroes, not a bunch of rich, entitled,
               arrogant, ungrateful, anti-American, degenerates. Signed, We the people.

         27.   The outcry from the black advocacy groups was swift and furious.

         28.   Despite apologizing repeatedly for exercising her Constitutional right to freedom

of speech, these black advocacy groups continued to vilify Director Etue and the MSP.

         29.   Then Governor Snyder had the courage to resist the call for Director Etue's

resignation and she continued in her position until the end of Snyder's term.

         30.   Defendant Governor Gretchen E. Whitmer took office on January 1, 2019, and

appointed Defendant Gasper as Director with the mandate to increase the percentages of minorities

and women in the agency (see Exhibit A), even though it was clear to all that this could be

accomplished only by trammeling the rights of White male applicants and long-serving White

males.

  ROLL OUT OF AFFIRMATIVE ACTION DIRECTIVE TO DISPLACE
        WHITE MALES WITH MINORITIES AND FEMALES

         31.   Defendant Gasper on February 6, 2019 convened a Director's Meeting at MSP

headquarters where he announced that the number one priority of the agency was affirmative action

preferences, which he euphemistically referred to as "diversity."

         32.   In attendance were Inspector level and above enlisted and civilian personnel.

         33.   Defendant stated that "diversity" was to be achieved at all levels of the MSP through

the recruiting and promotional processes and the "Department can't look like the 80% that the

Department looks like now. We need to look at that smaller number and increase it."

         34.   He also emphasized that gender, race and life experiences carried the same weight

as experience and seniority in selecting candidates for hire and promotion.


                                                 6
        Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.7 Page 7 of 18



       35.     Regarding minority and female recruiting, Defendant Gasper stated that "brushes

with the law should not necessarily be a disqualifying factor."

       36.     At the Spring Director's Meeting on May 13, 2019, Defendant Gasper again

emphasized that the number one priority for the agency is affirmative action and spoke at length

about the importance of diversifying all ranks of the MSP.

       37.     At the MSP Fall Forum on October 8, 2019, Defendant Gasper again reiterated how

the number one priority in the Department is affirmative action preferences for minorities and

females, which he continued to call "diversity."

       38.     He also spoke at length about how the MSP is "way too White and way too male;"

he then revealed that as part of the Affirmative Action Directive the MSP was to set aside 25% of

the positions within the MSP for minorities and 20% for females.

       39.     On October 9, 2019, Plaintiff and his immediate report, Inspector Michael Hahn,

attended the Field Operations Bureau Meeting chaired by Lieutenant Colonel Arnold, who

reported to Defendant Gasper.

       40.     The meeting was held to have a "difficult discussion" that Defendant Gasper had

earlier promised regarding the racial and gender preferences and the consequent demographic

changes in the MSP.

       41.     Lieutenant Colonel Arnold began the meeting by asking the group what they

thought of Defendant Gasper's Affirmative Action Directive.

                    PLAINTIFF AND INSPECTOR HAHN
                OPPOSE RACIAL AND GENDER PREFERENCES

       42.     Captain Caldwell began the discussion by stating that he was concerned about how

the "Affirmative Action Directive" was negatively affecting the White males under his command,

explaining that the term "White male" has taken on a negative connotation within the MSP lately


                                                   7
           Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.8 Page 8 of 18



and that the term is almost always used in a negative light.

           43.   Caldwell also went on to state that White male commanders joined the department

to serve the people of Michigan and had aspirations of assuming leadership roles in the profession

and agency they chose to devote their lives to; he reminded everyone that White males did not

choose to be born White males, they just were; like everyone else in the world, they did not choose

their race or ethnicity, but in the current departmental culture, they feel like they are being excluded

from promotional opportunities because they are White males.

           44.   Caldwell then rhetorically asked, when the Director publicly states the number one

priority of the department is to "diversify" the upper ranks of the MSP, how does that foster an

atmosphere of inclusion for the members who are not identified as female or minority?

           45.   Plaintiff and Inspector Hahn opposed Defendant's Affirmative Action Directive,

stating:

                 a. recruiting and promotions should be based on merit only;

                 b. it was not the MSP's fault that it was a majority White male agency; and

                 c. given that the MSP was a majority White male agency, it was statistically
                    reasonable to expect that the majority of MSP members that have risen to the
                    upper command echelon are White males.

           46.   Inspector Hahn also criticized the MSP "hand-wringing over demographics,"

stating that it was an unwise response to the false claims of institutional racism by Black advocacy

groups in the wake of Retired Colonel Etue's race-neutral Facebook post.

           47.   On December 12, 2019, Plaintiff attended Equity and Inclusion Officer Inspector

Lisa Rish's presentation on "Diversity and Inclusion" at the MSP Cadillac Post; in attendance were

MSP members from the Cadillac Post, the Special Investigations Section and the Task Force

Section, approximately 40 members in all.




                                                   8
        Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.9 Page 9 of 18



       48.     Plaintiff expressed concerns about the Affirmative Action Directive and the fact

that the term "White male" has taken on a negative connotation within the MSP, prompting a

contentious discussion.

       49.     Plaintiff inquired how the MSP's "Women in Law Enforcement Leadership"

seminars fostered a feeling of "inclusion" by male MSP members, to which Rish replied by

suggesting a leadership seminar for males only; after her suggestion was greeted with moans and

laughter, Rish immediately recognized the folly of the MSP sponsoring such a seminar and

remarked "Well, maybe not."

       50.     Rish related how uncomfortable she felt arriving at the Brighton Post as the only

female trooper there at the time; Plaintiff commented that:

               a. Rish's experience occurred over 20 years ago and the MSP had evolved since
                  then, just like the rest of society;

               b. today, when a female trooper arrives at a post, nobody thinks twice about it and
                  they are accepted and welcomed just like any male trooper;

               c. members have grown weary of decades old stories of racism and sexism in the
                  MSP, noting that the agency had already had its first female director, 2 Black
                  directors, a Hispanic director and many other high-ranking minority and female
                  officers; and

               d. the MSP has been very progressive for many years in hiring and promoting
                  women and minorities, and 30 years ago when he was in recruit school there
                  were several Black MSP captains, including Equity Officer Captain Jack Hall.

       51.     Rish was very unhappy that Plaintiff had shared these views.

       52.     In addition to the above protected opposition activity, Plaintiff also engaged in

protected activity by aiding and encouraging Inspector Hahn in the exercise and enjoyment of his

rights under state and federal discrimination laws.




                                                 9
       Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.10 Page 10 of 18




        "AFFIRMATIVE ACTION DIRECTIVE" IS MSP STANDARD
         OPERATING PROCEDURE, A PATTERN AND PRACTICE

        53.     Coming from the top official of a para-military organization, Defendant Gasper's

"Affirmative Action Directive" constitutes standard operating procedure, a pattern and practice of

racial and gender preferences designed to displace White males with minorities and females at all

levels of the agency.

        54.     Consequently, MSP has begun a purge of White male command officers as the MSP

has begun demoting or terminating them to make way for minorities and females that must make

up a quarter of its ranks.

        55.     Pursuant to Defendants' "Affirmative Action Directive," the MSP has

                a. excluded White male applicants to the extent that a recent applicant roster
                   contains not one White male candidate (see Exhibit C);

                b. promoted less qualified minorities and females rather than White males with far
                   superior employment records and experience;

                c. converted high-level command officers from classified civil servants to at-will
                   employees by means of mandatory two-year contracts for newly promoted
                   captains and above, thus paving the way for their certain dismissal by non-
                   renewal of contracts, and replacement with minorities and females who will, by
                   then, be eligible for promotion to those ranks;

                d. imposed harsh discipline on White males and little or no discipline on
                   minorities and females for offenses of comparable seriousness; and

                e. tied command bonuses to discriminating against White males.

        56.     Defendants' "Affirmative Action Directive," on its face and as applied, violates:

                a. the Michigan Constitution which provides:

                    (i)      in Art I, §2:

                             Sec. 2 No person shall be denied the equal protection of the
                             laws; nor shall any person be denied the enjoyment of his civil
                             or political rights or be discriminated against in the exercise
                             thereof because of religion, race, color or national origin. . .



                                                  10
       Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.11 Page 11 of 18




                  (ii)    in Art XI, §5 provides that MSP promotions are to be "determined by
                          competitive examination and performance on the basis of merit,
                          efficiency and fitness and not based on “religious, racial or partisan
                          considerations."

                  (iii)   in Art I, §26. Affirmative Action:

                          (2) The state shall not discriminate against, or grant preferential
                          treatment to, any individual or group on the basis of race, sex,
                          color, ethnicity or national origin in the operation of public
                          employment. . .

               b. the injunction entered in Cremonte v Michigan State Police, ("Plaintiff may
                  have injunctive relief, enjoining Defendant from making promotions based
                  upon criteria other than which is contained in the 1963 Constitution, Art XI, §
                  5.") and

               c. the Federal Constitution, Amendment XIV, §1 which provides: " . . . nor shall
                  any state deny to any person . . . the equal protection of the laws."

       57.     Notably, the purpose of Defendants' "Affirmative Action Directive" is not to

remedy past discrimination (which was remedied long ago) or for operational needs.

       58.     Rather, Defendant Gasper issued the "Affirmative Action Directive" to (1) satisfy

the Whitmer Administration's clamor for the affirmative action preferences barred by Art I, §26 of

the Michigan Constitution of 1963, and (2) placate Black advocacy groups that falsely accuse the

MSP of institutional racism.

             DEFENDANT'S RETALIATION AGAINST PLAINTIFF

       59.     Plaintiff joined the MSP in 1990 after serving his country in the United States

Marine Corps; he is 54 years old.

       60.     Through hard work and dedication, Plaintiff attained the rank of Captain; some of

his accomplishments are listed in Exhibit D.




                                                11
       Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.12 Page 12 of 18



       61.     Plaintiff has an exemplary employment record as confirmed by his evaluations.

       62.     Neither Defendant Gasper nor the MSP disciplined Plaintiff until he opposed

Defendants' Affirmative Action Directive.

       63.     Shortly after Plaintiff engaged in opposition activity the MSP, in late October 2019,

began investigating Inspector Hahn for following his orders regarding an interview process for a

transfer; the MSP required the interview process despite the fact that all concerned knew that the

transfer request would never be granted.

       64.     Plaintiff's supervisor, Lt. Colonel Arnold, told him that he, Plaintiff, retained

discretion to deny the transfer request, but that he had to go through the motions of the interview

process.

       65.     Plaintiff informed the transfer applicant, Dt. Lt. Bush, before the interview process

that his request would be denied; Bush elected to proceed with an interview anyway so that he

could tell his wife that he had done everything possible to obtain a transfer to Gaylord.

       66.     Plaintiff directed Hahn to convene an interview panel and otherwise "go through

the motions;" Hahn initiated the interview process and otherwise went through the motions as

directed during October 2019.

       67.     Plaintiff denied the transfer request and nobody was surprised - until the MSP, after

a 2.5 month rigged investigation, on March 13, 2020, terminated Hahn and demoted Plaintiff to

Inspector for obviously pretextual reasons scoffed at by veteran members of the MSP.




                                                12
         Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.13 Page 13 of 18




                        COUNT I
 RACE AND GENDER DISCRIMINATION IN VIOLATION OF 42 U.S.C.
    §1983 (FOURTEENTH AMENDMENT EQUAL PROTECTION)

         68.     Plaintiff incorporates by reference the preceding paragraphs.

         69.     Plaintiff was a high-performing White male command officer with a sterling

employment record until wrongfully terminated by Defendant MSP.

         70.     Defendants were acting under the color of state law when they jump-started the

MSP standard operating procedure (pattern and practice) of racial and gender preferences in the

terms and conditions of employment (as described above), much to the detriment of White males.

         71.     Defendants deprived Plaintiff of his right to Equal Protection as guaranteed by the

14th Amendment to the United States Constitution by:

                 a. requiring him to abide by the "Affirmative Action Directive" and thereby
                    violate his oath of office which provides:

                    ". . . I do further solemnly swear that I will faithfully enforce the laws of this
                    state, discharging the duties of an officer of the Michigan State Police and will
                    preserve, protect and defend the Constitution of the United States and the
                    Constitution of this state. . ."; and

                 b. demoting him for pretextual reasons based on his status as a White male.

         72.     Defendants are the usual governmental employers that discriminate against White

males.

         73.     Defendants' illegal race and gender discrimination has caused Plaintiff damages.

         WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants

providing for:

                 a. Economic damages;

                 b. Non-economic damages to compensate for the mental and emotional distress,
                    outrage, and humiliation he has suffered, and continues to suffer, as a result of
                    Defendant’s illegal actions;



                                                  13
       Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.14 Page 14 of 18



                 c. Costs, interest and reasonable attorney fees as provided by 42 U.S.C. §1988;

                 d. Punitive damages against Defendants in their personal capacities;

                 e. Reinstatement to the rank of Captain and an injunction against Defendants'
                    illegal racial and gender preferences;

                 f. A declaration that Defendants' conduct as described above violates the state
                    and federal constitutions and statutes; and

                 g. Such other equitable relief as the Court deems just.

                       COUNT II - 42 USC §1983 RETALIATION
       74.       Plaintiff incorporates by reference each of the preceding paragraphs.

       75.       Plaintiff engaged in protected activity under 42 USC § 1983 by opposing the MSP's

racial and gender discrimination against himself, those under his command in the Seventh District

and all other members of the MSP.

       76.       Defendant MSP demoted Plaintiff because he opposed the Affirmative Action

Directive's racial and gender preferences.

       77.       Defendant's demotion of Plaintiff on this basis violates 42 USC § 1983.

       78.       As a proximate result of Defendants' illegal conduct, Plaintiff has suffered, and will

continue to suffer, emotional distress, especially outrage, lost opportunities, loss of reputation,

embarrassment and the physical manifestations of these injuries, as well as economic damages.

       WHEREFORE Plaintiff requests that this Court enter judgment against Defendants

providing for:

                 a. Economic damages;

                 b. Non-economic damages to compensate for the mental and emotional distress,
                    outrage, and humiliation he has suffered, and continues to suffer, as a result of
                    Defendant’s illegal actions;

                 c. Costs, interest and reasonable attorney fees as provided by 42 U.S.C. §1988;

                 d. Punitive damages against Defendants in their personal capacities;



                                                  14
       Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.15 Page 15 of 18



                 e. Reinstatement to the rank of Captain and an injunction against Defendants'
                    illegal racial and gender preferences;

                 f. A declaration that Defendants' conduct as described above violates the state
                    and federal constitutions and statutes; and

                 g. Such other equitable relief as the Court deems just.

                                 COUNT III
              DISCRIMINATION IN VIOLATION OF THE ELCRA
             AND ART. I, §26 OF THE MICHIGAN CONSTITUTION
       79.       Plaintiff incorporates by reference the preceding paragraphs.

       80.       Plaintiff is a White male.

       81.       Defendants demoted Plaintiff based on his status as a White male.

       82.       That is, Plaintiff's status as a White male was at least a factor, if not the only factor,

that made a difference in Defendants' decision to demote Plaintiff.

       83.       Defendants' demotion of Plaintiff violates the Elliot-Larsen Civil Rights Act and

Mich Const 1963, Art 1, §26.

       84.       As a direct and proximate result of Defendants' discriminatory conduct, Plaintiff

has suffered, and will continue to suffer emotional distress, including humiliation, loss of

reputation, outrage and economic loss.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants

providing for:

                 a. Economic damages;

                 b. Non-economic damages to compensate for the mental and emotional distress,
                    outrage, and humiliation he has suffered, and continues to suffer, as a result of
                    Defendant’s illegal actions;

                 c. Costs, interest and reasonable attorney fees as provided by 42 U.S.C. §1988;

                 d. Punitive damages against Defendants in their personal capacities;




                                                    15
       Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.16 Page 16 of 18



                   e. Reinstatement to the rank of Captain and an injunction against Defendants'
                      illegal racial and gender preferences;

                   f. A declaration that Defendants' conduct as described above violates the state
                      and federal constitutions and statutes; and

                   g. Such other equitable relief as the Court deems just.

                 COUNT IV - RETALIATION IN VIOLATION OF ELCRA
           85.     Plaintiff incorporates by reference each of the preceding paragraphs.

           86.     Plaintiff engaged in protected activity under ELCRA and Art I, §26 of the Michigan

Constitution of 1963 by opposing the MSP's racial and gender discrimination against himself,

those under his command in the Seventh District and all other members of the MSP.

           87.     Defendants retaliated against Plaintiff because he opposed racial and gender

preferences and aided and encouraged Inspector Hahn in the exercise and enjoyment of his rights

under state and federal discrimination law.

           88.     Defendants’ demotion of Plaintiff on this basis violates ELCRA, MCLA 37.2701(a)

and (f).

           89.     As a proximate result of Defendants' illegal conduct, Plaintiff has suffered, and will

continue to suffer, emotional distress, especially outrage, lost opportunities, loss of reputation,

embarrassment and the physical manifestations of these injuries, as well as economic damages.

           WHEREFORE Plaintiff requests that this Court enter judgment against Defendants

providing for:

                   a. Economic damages;

                   b. Non-economic damages to compensate for the mental and emotional distress,
                      outrage, and humiliation he has suffered, and continues to suffer, as a result of
                      Defendant’s illegal actions;

                   c. Costs, interest and reasonable attorney fees as provided by 42 U.S.C. §1988;

                   d. Punitive damages against Defendants in their personal capacities;



                                                    16
        Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.17 Page 17 of 18



                  e. Reinstatement to the rank of Captain and an injunction against Defendants'
                     illegal racial and gender preferences;

                  f. A declaration that Defendants' conduct as described above violates the state
                     and federal constitutions and statutes; and

                  g. Such other equitable relief as the Court deems just.

                                                       Respectfully submitted,

                                                       /s/ James K. Fett
                                                       By: James K. Fett (P39461)
                                                       Fett & Fields, P.C.
                                                       805 E. Main St.
                                                       Pinckney, MI 48169
                                                       734-954-0100
                                                       jim@fettlaw.com
Dated: May 11, 2020                                    Attorneys for Plaintiff

                                                  Affidavit of Mailing

I hereby certify that on May 11, 2020, I electronically filed the foregoing paper with the Clerk of the Court using the
ECF system which will send notification of such filing to the following: not applicable, and I hereby certify that I have
mailed by United States Postal Service the paper to the following non-ECF participants: not applicable.

                                                       /s/ James K. Fett
                                                       James K. Fett
                                                       Fett & Fields, P.C.
                                                       805 E. Main St.
                                                       Pinckney, MI 48169
                                                       734-954-0100



                                             JURY DEMAND

         NOW COMES Plaintiff Michael A. Caldwell, through his counsel Fett & Fields, P.C., and

hereby demands trial by jury in the above-captioned matter.


                                                       /s/ James K. Fett
                                                       By: James K. Fett (P39461)
                                                       Fett & Fields, P.C.
                                                       805 E. Main St.
                                                       Pinckney, MI 48169
                                                       734-954-0100
                                                       jim@fettlaw.com
Dated: May 11, 2020                                    Attorneys for Plaintiff


                                                          17
        Case 1:20-cv-00411 ECF No. 1 filed 05/11/20 PageID.18 Page 18 of 18




                                                  Affidavit of Mailing
I hereby certify that on May 11, 2020, I electronically filed the foregoing paper with the Clerk of the Court using the
ECF system which will send notification of such filing to the following: not applicable, and I hereby certify that I have
mailed by United States Postal Service the paper to the following non-ECF participants: not applicable.

                                                       /s/ James K. Fett
                                                       James K. Fett
                                                       Fett & Fields, P.C.
                                                       805 E. Main St.
                                                       Pinckney, MI 48169
                                                       734-954-0100




                                                          18
